Judgment and order reversed on the law and facts and a new trial granted, with costs to the appeUant to abide the event, upon the grounds that the finding of the jury — that plaintiff’s injuries were caused by the negligence of the defendant — is against the weight of the evidence and that the admission of testimony, over defendant’s objection and exception, in respect to the condition of defendant’s premises more than two months after the occurrence of the accident — such condition, together with weather conditions, shown to have been dissimilar to those existing at the time of plaintiff’s accident — constituted error which requires reversal of the judgment. AH concur. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of falling on ice at the entrance to a theatre. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.